EXECUTION VERSION










ACQUISITION AGREEMENT







BY AND AMONG







ALL-STATE PROPERTIES L.P.,







HUBEI LONGDAN (DELAWARE), INC.,







HUBEI LONGDAN BIOLOGICAL MEDICINE TECHNOLOGY CO., LTD.







AND







LONGDAN INTERNATIONAL INC.













DATED AS OF THE 14TH DAY OF MARCH, 2007








FTL:2072152:7













TABLE OF CONTENTS

Page







Article I

2

THE ACQUISITION

2

1.01

The Conversion

2

1.02

Formation of All-State Subsidiary

2

1.03

The Merger

3

1.04

Closing

3

1.05

Manner of Conversion of Merger Stock

4

1.06

Surrender of Certificates

4

1.07

Cancellation of Longdan International Stock

5

1.08

Lost, Stolen or Destroyed Certificates

5

1.09

No Further Rights

5

1.10

Management of LHI Post-Closing

5

Article II

5

REPRESENTATIONS AND WARRANTIES

5

2.01

Representations and Warranties of All-State and Newco

5

2.02

Representations and Warranties of Longdan and Longdan International

6

Article III

9

COVENANTS AND AGREEMENTS

9

3.01

Approvals; Consents

9

3.02

Operation of the Business

9

3.03

Full Access

10

3.04

Representations

10

Article IV

10

CONDITIONS TO OBLIGATIONS OF THE PARTIES

10

4.01

Partner Approval

10

4.02

Conversion of All-State

10

4.03

Longdan Performance

10

4.04

Longdan International Performance

10

4.05

Regulatory Approvals

10

4.06

Merger

11

4.07

Pending Litigation

11

Article V

11

CONDITIONS TO ALL-STATE’S AND NEWCO’S OBLIGATIONS

11

5.01

Legal Expenses

11

5.02

Expenses During Pendency of Merger Transactions

11

5.03

Representations and Warranties of Longdan

11

5.04

Representations and Warranties of Longdan International

12

5.05

Opinion of Counsel under People’s Republic of China law

12

5.06

Opinion of Counsel under Nevis law

12

Article VI

12

CONDITIONS TO LONGDAN’S OBLIGATION TO CLOSE

12

6.01

Representations and Warranties

12





FTL:2072152:7

i










Article VII

13

INDEMNIFICATION

13

7.01

Longdan Indemnification

13

7.02

Procedure

13

Article VIII

14

TERMINATION

14

8.01

Termination

14

Article IX

14

MISCELLANEOUS

14

9.01

Notices

14

9.02

Entire Agreement

15

9.03

Amendment

15

9.04

No Waiver

15

9.05

Successors and Assigns

15

9.06

Governing Law; Venue

15

9.07

Further Assurances

15

9.08

Attorney Fees

15

9.09

Conflict Waiver

16

9.10

Construction

16

9.11

Counterparts

16

9.12

Provisions Severable

16

9.13

Press Releases

16







EXHIBITS AND SCHEDULES







Exhibit A

Certificate of Conversion

Exhibit A-1

Exhibit B

Certificate of Incorporation for Longdan International

Holdings, Inc.

Exhibit B-1

Exhibit C

Certificate of Incorporation for Hubei Longdan

(Delaware), Inc.

Exhibit C-1

Exhibit D

Delaware Certificate of Merger

Exhibit D-1

Schedule 1

Conversion Formula

Schedule 1-1

Schedule 2

Directors and Officers of Hubei Longdan (Delaware),

Inc.

Schedule 2-1

Schedule 3

Merger Formula

Schedule 3-1

Schedule 4

Management of LIH Post-Closing

Schedule 4-1

Schedule 5

Longdan Subsidiaries

Schedule 5-1

Schedule 6

Variable Interest Entity Agreements

Schedule 6-1











FTL:2072152:7

ii










ACQUISITION AGREEMENT







This Acquisition Agreement (“Agreement”) is made as of this 14th day of March,
2007 by and among ALL-STATE PROPERTIES, L.P., a Delaware limited partnership
(“All-State”), HUBEI LONGDAN (DELAWARE), INC., a Delaware corporation (“Newco”),
HUBEI LONGDAN BIOLOGICAL MEDICINE TECHNOLOGY CO., LTD., a company organized
under the laws of the People’s Republic of China (“Longdan”), and LONGDAN
INTERNATIONAL INC., a company organized under the laws of Nevis (“Longdan
International”).




WITNESSETH:




WHEREAS, All-State is a limited partnership organized under the laws of
Delaware, the limited partnership interests of which have been registered under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”);




WHEREAS, All-State is not currently engaged in any business and has no assets
and no liabilities, other than a cash reserve for the payment of expenses
relating to the winding up of its business, including legal, accounting and
administrative costs relating to filings with the Securities and Exchange
Commission (“SEC”), printing, mailing and transfer agent fees and expenses
relating to All-State’s final distribution to its partners, and storage;




WHEREAS, Longdan is a limited liability company incorporated under the laws of
the People’s Republic of China (“PRC” or “China”);




WHEREAS, Longdan is engaged in the production and sale of pharmaceutical
products, including Chinese medicine and health products, in China;




WHEREAS, Longdan desires to engage in a reverse merger transaction (the
“Acquisition”) with All-State pursuant to which All-State will acquire Longdan
 and Longdan’s shareholders will be issued shares giving them a controlling
interest in All-State;




WHEREAS, because the laws of the PRC restrict the ownership of a PRC company by
persons who are not PRC citizens, Longdan has entered into certain agreements
with Longdan International to give Longdan International effective ownership
control over Longdan and the ability to consolidate its financial statements
with the financial statements of Longdan in accordance with U.S. generally
accepted accounting principles (“U.S. GAAP”) and in consideration of these
agreements issued shares of Longdan International to the shareholders of
Longdan;




WHEREAS, this Agreement contemplates a series of simultaneous transactions
whereby (i) All-State will convert into a Delaware corporation and change its
name to Longdan International Holding, Inc. (“LIH”), the shares of which
initially will be owned





FTL:2072152:7

1










by All-State’s partners in the same proportion as their current ownership of
partnership interests, (ii) Longdan International will merge into Newco, a
wholly-owned subsidiary of All-State, and (iii) Longdan International’s
shareholders will receive shares of LIH in consideration of their shares of
Longdan International; and




WHEREAS,  the parties have reached agreement regarding the terms and conditions
pursuant to which the Acquisition will be consummated, including certain
agreements regarding the payment of the costs of the Acquisition by Longdan and
the indemnification of the principals of All-State from any liability in
connection with the Acquisition; and




NOW, THEREFORE, in consideration of the foregoing, the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows.




ARTICLE I

THE ACQUISITION




1.01

The Conversion.




(a)

All-State to be Converted to a Delaware Business Corporation.  In accordance
with the terms and subject to the conditions hereof, All-State shall convert
(the “Conversion”) into a Delaware business corporation and shall be renamed,
“Longdan International Holdings, Inc. (“LIH”).   Forms of the certificate of
conversion and the certificate of incorporation of LIH are attached as Exhibits
A and B hereto.




(b)

LIH Capital Stock.  LIH has Twenty Six Million One Hundred Seventy Five Thousand
(26,175,000) shares of authorized capital stock, comprised of One Hundred
Seventy Five Thousand (175,000) authorized shares of Series A Common Stock,
$.001 par value per share (“Series A Common”), Ten Million (10,000,000)
authorized shares of Series B Common Stock, $.001 par value per share (“Series B
Common”), Fifteen Million (15,000,000) authorized shares of Series C Common
Stock, $.001 par value per share (“Series C Common”), and One Million
(1,000,000) authorized shares of $.001 par value per share Preferred Stock
(“Preferred Stock”).  The respective voting, dividend and other rights of the
Series A Common, the Series B Common and the Series C Common are as set forth in
LIH’s Certificate of Incorporation, a form of which is attached as Exhibit B
hereto.  At the effective time of the conversion (“Conversion Effective Time”),
the partners of All-State shall become stockholders of LIH and receive shares of
LIH as set forth on Schedule 1 hereto.

1.02

Formation of All-State Subsidiary.  All-State has formed a wholly owned
subsidiary incorporated in the State of Delaware called Hubei Longdan
(Delaware), Inc (“Newco”).  Newco has One Thousand (1,000) authorized shares of
common stock, $.001 par value, all of which are issued to All-State (“Newco
Stock”).  A form of the certificate of incorporation of Newco is attached as
Exhibit C hereto.





FTL:2072152:7

2










1.03

The Merger.




(a)

Longdan International to be Merged into Newco.  In accordance with the terms and
subject to the conditions hereof, at the Merger Effective Time (as such term is
defined in Section 1.03(b) hereof), Longdan International will be merged with
and into Newco (the “Merger”) in accordance with the applicable provisions of
(i) the Delaware General Corporation Law (“Delaware Law”) and (ii) the Nevis
Business Corporation Ordinance 1984 (“Nevis Law”), the separate existence of
Longdan International shall cease and Newco shall continue as the surviving
corporation in the Merger with the name “Hubei Longdan (Delaware), Inc.” (the
“Surviving Company”).




(b)

Filing of Merger Documents.  At the Closing (as defined in Section 1.04 hereof),
the parties hereto shall cause the Merger to be consummated by filing with (i)
the Secretary of State of the State of Delaware (“Delaware Secretary”) and (ii)
the Registrar of Companies or other appropriate official of the country of Nevis
(“Nevis Official”) the appropriate required documents, duly executed in
accordance with the requirements of Delaware Law (the “Delaware Certificate of
Merger”) and Nevis Law  (the “Nevis Certificate of Merger”) and with the
provisions of this Agreement.  A form of the Delaware Certificate of Merger is
attached as Exhibit D hereto. The date and time of the last to occur of the
filing of the Delaware Certificate of Merger with the Delaware Secretary and the
Nevis Certificate of Merger with the Nevis Official is referred to herein as the
“Merger Effective Time.”  




(c)

Effect of the Merger.  At the Merger Effective Time, the Surviving Company shall
thereupon and thereafter be vested with all right, title and interest in all
assets of Longdan International without reversion or impairment.  The Surviving
Company shall thereafter be responsible and liable for all the liabilities and
obligations of Longdan International.  Any claim existing or action or
proceeding pending by or against Longdan International may be continued as if
the Merger did not occur or the Surviving Company may be substituted in the
proceeding for Longdan International.  Neither the rights of creditors nor any
liens upon the assets of Longdan International shall be impaired by the Merger.
 At the Merger Effective Time, the Surviving Company will continue as a
wholly-owned subsidiary of LIH.




(d)

Organizational Documents.  The Certificate of Incorporation and Bylaws of Newco
as in effect at the Merger Effective Time shall continue in full force and
effect as the Certificate of Incorporation and Bylaws of the Surviving Company
following the Merger, until later amended or modified in accordance with
applicable law.




(e)

Directors and Officers of the Surviving Company.  The directors and officers of
Newco shall resign effective as of the Merger Effective Time and the officers
and directors set forth on Schedule 2 hereto shall thereupon be elected to serve
as officers and directors of the Surviving Company, until their successors are
duly elected or appointed and qualified.

1.04

Closing.  The closing of the Merger (the “Closing”) shall take place (i) at the
offices of Ruden, McClosky, Smith, Schuster & Russell, P.A., 200 East Broward





FTL:2072152:7

3










Boulevard, Fort Lauderdale, Florida 33301, at 10:00 A.M. local time, (ii) on the
day on which the last of the conditions set forth in this Agreement is fulfilled
or waived (subject to applicable law) or (iii) at such other time and place and
on such other date as the parties to this Agreement shall agree (the “Closing
Date”).

1.05

Manner of Conversion of Merger Stock.  Upon the terms and subject to the
conditions of this Agreement, at the Merger Effective Time, by virtue of the
Merger and without any action on the part of Longdan International, Longdan, LIH
or Newco, the following shall occur:




(a)

Conversion of Shares.  Each share of stock of Longdan International (“Longdan
International Stock”) issued and outstanding immediately prior to the Merger
Effective Time, will be cancelled and extinguished and automatically converted
at the Merger Effective Time into shares of capital stock of LIH (the “Merger
Stock”) as follows:  (i) each share of Series A common stock  of Longdan
International Stock shall be converted into  validity issued, fully paid and
non-assessable shares of Series A Common of LIH as set forth on Schedule 3
hereto; and (ii) each share of Series B common stock of Longdan International
Stock shall be converted into a validly issued, fully paid and non-assessable
share of Series B Common of LIH; each share of Series C common stock of Longdan
International Stock shall be converted into a validly issued, fully paid and
non-assessable share of Series C Common Stock of LIH.  The method and other
details of conversion of the Longdan International Stock is as set forth on
Schedule 3 hereto.  




(b)

Capital Structure of LIH after Merger.  After consummation of the Merger, the
former stockholders of Longdan International shall own approximately eighty-nine
percent (89%) of the issued and outstanding capital stock of LIH and All-State’s
current partners collectively shall own approximately eleven percent (11%) of
the issued and outstanding capital stock of LIH.  




(c)

Capital Stock of Newco.  Each share of common stock of Newco shall not be
changed or converted in the Merger and each share of Newco Common Stock shall
remain outstanding after the Merger as one share of common stock of the
Surviving Company.

1.06

Surrender of Certificates.  Each holder of a certificate (“Longdan International
Certificates”) representing shares of Longdan International Stock may surrender
such holder’s Longdan International Certificates to LIH for a certificate
representing the shares of Class A Common, Class B Common or Class C Common
issued in connection with the Merger (“Merger Stock Certificate”).  Any Longdan
International Certificates to be surrendered shall be duly executed or
accompanied by a duly executed stock power.  LIH shall promptly cause its stock
transfer agent to issue the Merger Stock Certificates.  The Merger Stock
Certificates shall bear a restrictive legend which states that the Merger Stock
has not been registered for resale under the Securities Act of 1933, as amended
(the “Securities Act”), and may not be resold without registration, or pursuant
to an exemption from registration, under the Securities Act.





FTL:2072152:7

4










1.07

Cancellation of Longdan International Stock.  At the Effective Time, all Longdan
International Stock shall be cancelled without any further action by the parties
hereto or any stockholder of Longdan International.

1.08

Lost, Stolen or Destroyed Certificates.  In the event that any Longdan
International Certificate shall have been lost, stolen or destroyed, LIH will
issue in exchange for such lost, stolen or destroyed certificate, the Merger
Stock Certificate deliverable in respect thereof as determined in accordance
with this Article I.  When authorizing such certificate for Merger Stock in
exchange therefore, LIH may, in its sole discretion and as a condition precedent
to the exchange thereof, require the owner of such lost, stolen or destroyed
certificate to give LIH a bond in such sum as it may direct as indemnity against
any claim that may be made against LIH with respect to the certificate alleged
to have been lost, stolen or destroyed.

1.09

No Further Rights.  From and after the Merger Effect Time, holders of
certificates, instruments, agreements or other documents theretofore evidencing
interests of Longdan International Stock shall cease to have any rights as
stockholders of Longdan International, except provided herein or by law.

1.10

Management of LIH Post-Closing.  Effective at Closing, the members of the board
of directors and officers of LIH shall resign and be replaced by nominees of
Longdan as set forth on Schedule 4 hereto.

ARTICLE II

REPRESENTATIONS AND WARRANTIES




2.01

Representations and Warranties of All-State and Newco.  All-State and Newco,
jointly and severally, represent and warrant, as of the Closing Date, the
following:




(a)

Organization.  All-State is a limited partnership duly organized and validly
existing and in good standing under the laws of the State of Delaware.
 All-State is duly authorized to conduct business and is in good standing under
the laws of each jurisdiction where such qualification is required.




(b)

Newco Organization; Authorization.  Newco is a corporation   duly incorporated
and validly existing and in good standing under the laws of the State of
Delaware.  Newco is duly authorized to conduct business and is in good standing
under the laws of each jurisdiction where such qualification is required.




(c)

Capitalization.  According to All-State’s most recent Form 10-K for the fiscal
year ended June 30, 2006, there were 1,323 holders of record of 3,118,065
outstanding units of limited partnership interests.  All of All-State’s issued
and outstanding units of limited partnership interests have been duly authorized
and validly issued, and are fully paid and non-assessable.  Except for
restrictions on transfer arising under applicable federal and state securities
laws, there are no restrictions on the transfer of any limited partnership
interest.  All of the issued and outstanding shares of Newco





FTL:2072152:7

5










Stock are owned by All-State and have been duly authorized and validly issued
and are fully paid and non-assessable.




(d)

Non-Contravention.  Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will (i) violate any
law or governmental order to which either All-State or Newco is subject or any
provision of (A) All-State’s limited partnership agreement or (B) Newco’s
Certificate of Incorporation or by-laws or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which All-State or Newco is a party.  Neither All-State nor Newco
need to give notice to, make any filing with, or obtain any authorization,
consent, approval of any governmental entity in order for the consummation of
the transactions contemplated by this Agreement, other than the filing with the
Delaware Secretary described in Article I hereof.




(e)

SEC Filings.  All-State has filed all reports, proxy statements, forms and other
documents required to be filed with the SEC prior to the date of this Agreement
(“SEC Documents”).  All-State’s SEC Documents (i) do not contain any untrue
statement of material fact or omit to state any material fact necessary, in
light of the circumstances under which it was made, to make the statements
therein not misleading and (ii) comply as to form in all material respects with
applicable laws and rules and regulations of the SEC.




(f)

Required Consents.  There are no applications, notices, consents, approvals,
orders, registrations, qualifications, waivers or other actions of any kind
required by virtue of the execution and delivery of this Agreement by All-State
or Newco or the consummation by All-State or Newco of the acquisition or any of
the transactions contemplated hereby.




(g)

Compliance with Laws.  Neither All-State nor Newco has received any notice or is
aware of any allegation or occurrence of any failure by All-State or Newco to
comply with applicable local, state, or federal laws, regulations, rules,
ordinances, administrative orders, or judicial or arbitration orders, or
advisory opinions or rulings.  To the best of the All-State’s knowledge, there
are not now and have not been any material failures by All-State or Newco to
comply with such laws, orders or rulings.




(h)

Disclosure.  No representation or warranty by All-State or Newco contained in
this Agreement contains any untrue statement of material fact or omits to state
any material fact necessary, in light of the circumstances under which it was
made, to make the statements herein or therein not misleading.  




2.02

Representations and Warranties of Longdan and Longdan International.  Longdan
and Longdan Internationally, jointly and severally, represent and warrant, as of
the Closing Date, the following:








FTL:2072152:7

6










(a)

Longdan Organization; Authority.  Longdan is a limited liability company
organized and existing in good standing under the laws of the PRC.  Longdan is
duly authorized to conduct business and is in good standing under the laws of
each jurisdiction where such qualification is required.




(b)

Longdan International Organization; Authority.  Longdan International is a
corporation organized and existing in good standing under the laws of Nevis.
 Longdan International is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required.




(c)

Capitalization.  Longdan International has 51,547,748 authorized and 30,494,166
issued and outstanding shares of capital stock comprised as follows:  (i)
175,000 shares of Series A common stock, par value $.001 per share, authorized
and issued and outstanding held by one (1) holder of record, (ii) 2,220,899
shares of Series B common stock, par value $.001 per share, authorized and
1,537,016 shares issued and outstanding held by seven (7) holders of record and
(iii) 49,151,849 shares of Series C common stock, par value $.001 per share,
authorized and 28,782,150 shares issued and outstanding held by 1,522 holders of
record.  All of the issued and outstanding shares of Longdan International Stock
have been duly authorized and validly issued, and are fully paid and
non-assessable and are held by the respective owners thereof, free and clear of
any lien or other encumbrance.  There are no restrictions on the transfer of any
share of Longdan International Stock, other than pursuant to applicable
securities laws.  All of the issued and outstanding shares of Longdan’s
subsidiaries, which are listed on Schedule 5 hereto, are owned solely by Longdan
and have been duly authorized and validly issued and are fully paid and
non-assessable.  There are no contracts or any other agreements or
understandings relating to the issuance, sale or transfer of any equity security
of either Longdan or Longdan International, other than as set forth on Schedule
6 hereto and pursuant to this Agreement.




(d)

Non-Contravention.  Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will (i) violate any
law or governmental order to which Longdan  or Longdan International is subject
or any provision of their respective articles of incorporation or by-laws or
other organizational document, or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under any agreement, contract, lease, license, instrument or other arrangement
to which Longdan or Longdan International is a party.  Neither Longdan nor
Longdan International needs to give notice to, make any filing with, or obtain
any authorization, consent, approval of any governmental entity in order for the
consummation of the transactions contemplated by this Agreement, other than the
filings with the Delaware Secretary and the Nevis Office described in Article I
hereof.




(e)

Financial Statements.  Longdan International is a variable interest entity
(“VIE”) that is permitted to consolidate it financial statements with Longdan
under U.S. GAAP.  Longdan and Longdan International has furnished All-State with
complete copies of the audited consolidated balance sheets of Longdan and
Longdan International





FTL:2072152:7

7










as at September 30, 2005, and 2006 and the related audited consolidated
statements of income, changes in stockholders’ equity and cash flow for each of
the fiscal years then ended, together with the report thereon of Kenne Ruan,
CPA, P.C., independent certified  public accounts, including, in each case, a
balance sheet and related statements of income (“Financial Statements”).  The
Financial Statements (i) have been prepared in conformity with U.S. GAAP, (ii)
reflect and provide adequate reserves in respect of all known liabilities of
Longdan and Longdan International in accordance with GAAP, including all known
contingent liabilities as of their respective dates, and (iii) present fairly
the consolidated financial condition of Longdan and Longdan International at
such dates. No financial statements of any other person, other than Longdan, are
required by U.S. GAAP to be included in the Financial Statements.




(f)

Absence of Undisclosed Liabilities.  Longdan and Longdan International do not
have any material indebtedness, liability or obligation of any character
whatsoever, whether or not accrued and whether or not fixed or contingent, other
than (i) liabilities reflected in the Financial Statements, (ii) liabilities
incurred in the ordinary course of business (or pursuant to liquidation) of
Longdan or Longdan International since the date of the Financial Statements and
(iii) liabilities incurred in connection with the performance of this Agreement.




(g)

No Material Adverse Change.  Since the date of the Financial Statements, neither
Longdan nor Longdan International has experienced any damage, destruction, or
loss (whether or not covered by insurance) to its assets or any material adverse
change in its respective business, financial condition, operations, or results
of operations.




(h)

Required Consents.  There are no applications, notices, consents, approvals,
orders, registrations, qualifications, waivers or other actions of any kind
required by virtue of the execution and delivery of this Agreement by Longdan or
Longdan International or the consummation by Longdan or Longdan International of
the Acquisition or any of the transactions contemplated hereby.




(i)

Compliance with Laws.  Neither Longdan nor Longdan International has received
any notice or is aware of any allegation or occurrence of any failure by Longdan
or Longdan International to comply with applicable local, state, or federal
laws, regulations, rules, ordinances, administrative orders, or judicial or
arbitration orders, or advisory opinions or rulings.  To the best of the
Longdan’s knowledge, there are not now and have not been any material failures
by either Longdan or Longdan International to comply with such laws, orders or
rulings, including without limitation, any PRC laws or orders or rulings of the
PRC Food and Drug Administration, relating to allegations of bribery or other
illegal acts, or the quality or authenticity of drugs manufactured by Longdan.




(j)

Litigation.  There is no (i) action, suit, claim, proceeding or investigation
pending or, to the knowledge of Longdan or any officer of Longdan, threatened
against or affecting Longdan or Longdan International or their respective





FTL:2072152:7

8










assets, employees or properties, at law or in equity, or before or by any court
or governmental authority, (ii) arbitration proceeding relating to Longdan or
Longdan International or their respective assets, employees or properties or
(iii) governmental inquiry (by any of the United States, China or Nevis)
relating or involving Longdan or Longdan International, their respective assets
or properties, or the business of Longdan or Longdan International or the
transactions contemplated by this Agreement, relating to allegations of bribery
or other illegal acts, or the quality or authenticity of drugs manufactured by
Longdan, and Longdan does not know of any basis for any of the foregoing.  There
are no pending actions, suits, claims or proceedings brought by Longdan or
Longdan International against others.




(k)

Finders or Brokers.  Except for USChina Channel, LLC, the fees of which are the
sole responsibility of Longdan, neither Longdan nor Longdan International has
utilized the services of any investment banker, broker, finder or intermediary
in connection with the transactions contemplated hereby who might be entitled to
a fee or commission in connection with this agreement or upon consummation of
the transactions contemplated hereby.




(l)

No Money Laundering.  Neither the contractual relationship among Longdan,
Longdan International, All-State and Newco nor the money used by Longdan in the
transaction directly or indirectly (i) constitutes or is part of a money
laundering transaction or other criminal offense or (ii) is in any way derived
from money laundering transaction or other criminal offense, as each such term
is defined by the laws applicable in each country where an event or obligation
herein contemplated is to occur or to be performed.




(m)

Disclosure.  No representation or warranty by Longdan or Longdan International
contained in this Agreement contains any untrue statement of material fact or
omits to state any material fact necessary, in light of the circumstances under
which it was made, to make the statements herein or therein not misleading.  

ARTICLE III

COVENANTS AND AGREEMENTS




Each party hereto covenants with the other party hereto as follows:




3.01

Approvals; Consents.  Each party hereto will obtain or cause to be obtained all
consents, approvals and authorizations required by any applicable requirement of
law or by any contract or agreement to be obtained by each party hereto in
connection with the consummation of this Agreement.




3.02

Operation of the Business.  Each party hereto shall not engage in any practice,
take any action, or enter into any transaction other than in the ordinary course
of business and in compliance with all applicable laws, rules, regulations and
other requirements, including, without limitation, those of the United States
federal, state and local governments and the laws of the national and provincial
governments of the PRC and the laws of the government of Nevis, and the agencies
thereof.





FTL:2072152:7

9













3.03

Full Access.  Each party hereto shall permit representatives of the other party
to have full access to all premises, properties, books, records, contracts or
documents of or pertaining to each party.




3.04

Representations.  Each of the parties hereto will (i) take all action necessary
to render accurate as of the Merger Effective Time their respective
representations and warranties contained herein, (ii) refrain from taking any
action which would render any such representation or warranty inaccurate in any
material respect as of such time, and (iii) perform or cause to be satisfied
each covenant or condition to be performed or satisfied by them under this
Agreement.

ARTICLE IV

CONDITIONS TO OBLIGATIONS OF THE PARTIES




The obligations of the parties hereto are subject to the fulfillment and
satisfaction of each of the following conditions:




4.01

Partner Approval.  At or before the Merger Effective Time, the partners of
All-State shall have adopted and approved the Conversion, the Merger and the
other transactions contemplated by this Agreement in accordance with Delaware
Law.  




4.02

Conversion of All-State.  At or before the Merger Effective Time the Conversion
of All-State into a business corporation shall have taken place in accordance
with Delaware Law.




4.03

Longdan Performance.  All actions required to be taken by, or on the part of,
Longdan to authorize the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby shall have been
duly and validly taken.




4.04

Longdan International Performance.  All actions required to be taken by, or on
the part of, Longdan International to authorize the execution, delivery and
performance of this Agreement and the consummation of the Merger and all other
transactions contemplated hereby, including, without limitation, any amendment
to its articles of incorporation and by-laws, and any share exchange by its
shareholders shall have been duly and validly taken.  




4.05

Regulatory Approvals.  At or before the Merger Effective Time, all applicable
approvals of governmental regulatory authorities of the United States of
America, including but not limited to all proxy statements, reports and other
documents required to be submitted to the SEC, the federal and provincial
governments of the PRC or Nevis, or any agencies thereof, required to consummate
the transactions or comply with any laws applicable to Longdan and Longdan
International and necessary to permit the operation of their business in the
ordinary course following the consummation of the transactions contemplated by
this Agreement shall have been obtained.








FTL:2072152:7

10










4.06

Merger.  The Delaware Certificate of Merger and the Nevis Articles of Merger
shall be adopted and executed by Newco and Longdan International in accordance
with Delaware Law and Nevis Law, respectively, and shall take effect, subject to
the terms of this Agreement, and be deemed to be the agreement and plan of
merger of Newco and Longdan International as required by applicable Delaware Law
and Nevis Law.




4.07

Pending Litigation.  No legal, administrative, arbitrational, investigatory or
other proceeding shall be pending before any court, tribunal or governmental
authority which seeks to challenge or prevent the transactions contemplated
under this Agreement or which seeks to obtain a remedy at law in connection
therewith.

ARTICLE V

CONDITIONS TO ALL-STATE’S AND NEWCO’S OBLIGATIONS




The obligations of All-State and Newco are subject to the satisfaction or
waiver, at or before the Merger Effective Time, of the following conditions:




5.01

Legal Expenses.  In consideration of All-State’s willingness to enter into this
Agreement, Longdan acknowledges and agrees that it will pay in advance all legal
expenses incurred by All-State in connection with the transactions contemplated
herein, by payments made in advance into the attorney trust account of Ruden
McClosky, counsel for All-State.  Longdan hereby authorizes Ruden McClosky to
debit such trust account for any and all fees payable by Longdan pursuant to
this Agreement.  Longdan agrees to replenish monies paid into the trust account
upon request and understands that All-State is under no obligation to take any
further action required in connection with the transactions contemplated by this
Agreement unless and until Longdan makes such payments.  Longdan acknowledges
and agrees that the legal expenses could be significant, especially in the event
that the SEC has significant comments to the proxy statements.  Furthermore,
Longdan acknowledges and agrees that there is no guarantee that the SEC will
approve the proxy statements and, regardless of SEC approval, Longdan shall be
obligated to pay all legal expenses.  Other factors that may impact legal
expenses include Longdan’s cooperation with All-State’s counsel and whether or
not Longdan engages United States counsel to perform its legal services.  In the
event that the transactions contemplated herein are not consummated for any
reason other than All-State’s intentional act or omission resulting in the
material breach of this Agreement, Longdan acknowledges and agrees that it is
nonetheless obligated to pay all of All-State’s legal fees in connection with
this Agreement and the transactions contemplated hereby.




5.02

Expenses During Pendency of Merger Transactions.  Longdan has agreed to pay
All-States’ reasonable costs from the time of the final distribution of its
partners until closing of the Merger or termination of the Agreement.  These
costs relate to costs incurred with respect to any filings that may be required
with the SEC in the ordinary course and the costs of All-State’s transfer agent.




5.03

Representations and Warranties of Longdan.  The representations and warranties
of Longdan contained in this Agreement or in any document delivered to All-





FTL:2072152:7

11










State in connection herewith, shall be true in all material respects at the
Effective Time as if made again at the Merger Effective Time.  Longdan shall
have duly performed and complied in all material respects with all agreements
and conditions required by this Agreement to be performed or complied with at or
before the Merger Effective Time.  From time to time, upon the request of
All-State, Longdan shall delivery certificates of officers certifying its
continued truth it its representations and warranties.




5.04

Representations and Warranties of Longdan International.  The representations
and warranties of Longdan International contained in this Agreement or in any
document delivered to All-State in connection herewith, shall be true in all
material respects at the Merger Effective Time as if made again at the Merger
Effective Time.  Longdan International shall have duly performed and complied in
all material respects with all agreements and conditions required by this
Agreement to be performed or complied with at or before the Merger Effective
Time.  From time to time, upon the request of All-State, Longdan International
shall delivery certificates of officers certifying its continued truth it its
representations and warranties.




5.05

Opinion of Counsel Under People’s Republic of China Law.  Longdan shall have
delivered an opinion of counsel to All-State, reasonably satisfactory, advising
that the transactions contemplated under this Agreement are valid and
enforceable under the laws of the People’s Republic of China.




5.06

Opinion of Counsel Under Nevis Law.  Longdan shall have delivered an opinion of
counsel to All-State advising, reasonably satisfactory, that the transactions
contemplated under this Agreement are valid and enforceable under the laws of
Nevis.




ARTICLE VI

CONDITIONS TO LONGDAN’S OBLIGATION TO CLOSE




The obligations of Longdan and Longdan International are subject to the
satisfaction or waiver, at or before the Merger Effective Time, of the following
conditions:




6.01

Representations and Warranties.  The representations and warranties of All-State
contained in this Agreement or in any document delivered to Longdan
International in connection herewith, shall be true in all material respects at
the Effective Time as if made again at the Effective Time.  All-State shall have
duly performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with at or
before the Effective Time.  From time to time, upon the request of Longdan
International, All-State shall delivery certificates of officers certifying the
continued truth of its representations and warranties.








FTL:2072152:7

12










ARTICLE VII

INDEMNIFICATION




7.01

Longdan Indemnification.  Longdan and Longdan International (the “Indemnifying
Parties”) each jointly and severally agree to indemnify and hold harmless
All-State and Newco, together with All-State’s General Partner, Stanley R.
Rosenthal, and all its partners and agents, and all officers, directors,
employees and agents, and each person, if any, who controls the All-State and
Newco and any of their respective affiliates within the meaning of the
Securities Act or the Exchange Act (all of the foregoing are referred to
collectively as “Indemnified Parties” and individually as an “Indemnified
Party”), from any and all losses, suits, actions, judgments, penalties, fines,
costs, damages, liabilities or claims of any kind or nature, whether joint or
several, including, without limitation, any legal or any other expenses as they
are incurred by an Indemnified Party in connection with the preparation for or
defense of any action, claim or proceeding, whether or not resulting in any
liability (all of the foregoing being collectively defined as the “Indemnified
Claims”) to which such Indemnified Party may become subject or liable or which
may be incurred by or assessed against any Indemnified Party under any statute,
common law, contract or otherwise, relating to or arising out of any of:  (a)
any actions or omissions of Longdan, Longdan International, or after the Merger
Effective Time, LIH or Newco or any of their respective employees, officers,
advisors, directors or agents; (b) this Agreement or action to be performed
pursuant to this Agreement; or (c) any securities, tax, corporate, or other
liabilities or obligations of Longdan, Longdan International, or after the
Merger Effective Time, LIH or Newco; provided, however, that Indemnifying
Parties shall not be liable to an Indemnified Party in any such case if such
Indemnified Claim is found, in a final, non-appealable judgment by a court of
competent jurisdiction, to have resulted from the violation by such Indemnified
Party of any applicable law or the willful misconduct or gross negligence of
such Indemnified Party.




7.02

Procedure.  Promptly after receipt by an Indemnified Party of notice of the
occurrence of an Indemnified Claim, or any claim or the commencement of any
action or proceeding in respect of which indemnity may be sought against the
Indemnifying Parties, such Indemnified Party will notify the Indemnifying
Parties in writing of the commencement thereof or of such Indemnified Claim, and
the Indemnifying Parties shall immediately assume the full defense thereof,
including the employment of counsel satisfactory to the Indemnified Party and
the payment of the reasonable fees and expenses of such counsel.
 Notwithstanding the preceding sentence, the Indemnified Party will be entitled
to employ its own counsel in such circumstance if the Indemnified Party is
advised in a written opinion of counsel that a conflict of interest exists which
makes representation by counsel chosen by the Indemnifying Parties not
advisable.  In such event, the reasonable fees and disbursements of such
separate counsel will be paid by the Indemnifying Parties; provided, however,
that the Indemnifying Parties shall not in connection with any such Indemnified
Claim or separate but substantially similar Indemnified Claim arising out of the
same general allegations or circumstance, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys for all Indemnified
Parties.





FTL:2072152:7

13










ARTICLE VIII

TERMINATION




8.01

Termination.  This Agreement may be terminated and the transactions contemplated
herein abandoned at any time before the Merger Effective Date:




(a)

by written consent of the parties hereto;




(b)

by All-State and Newco, in writing, if there has been a material
misrepresentation in this Agreement by Longdan or Longdan International, or a
material breach by Longdan or Longdan International of any of its warranties or
covenants set forth herein or a failure of any condition to which the
obligations of Longdan or Longdan International hereunder are subject;




(c)

by Longdan and Longdan International, in writing, if there has been a material
misrepresentation in this Agreement by All-State or Newco, or a material breach
by All-State or Newco of any of its warranties or covenants set forth herein or
a failure of any condition to which the obligations of All-State hereunder are
subject; and




(d)

by either party hereto, in accordance with Article IV hereof.

ARTICLE IX

MISCELLANEOUS




9.01

Notices.  All notices, demands or other communications required or permitted to
be delivered in connection with this Agreement shall be in writing and shall be
deemed delivered (i) when delivered personally, (ii) on the third (3rd) business
day after being deposited with the United States Postal Service, certified or
registered mail (return receipt requested, first-class postage prepaid), or
(iii) one (i) business day after being deposited with a nationally recognized
courier service (e.g. Federal Express) for overnight delivery, and addressed to
a party at the address indicated below:




If to All-State:

All-State Properties L.P.

5500 N.W. 69th Avenue

Lauderhill, FL  33319

Attention:  Stanley R. Rosenthal,

General Partner




With a copy to:

Ruden, McClosky, Smith, Schuster &

Russell, P.A.

200 E. Broward Blvd., Suite 1500

Fort Lauderdale, FL 33301

Attn:  Robert C. Brighton, Jr., Esq.








FTL:2072152:7

14










If to Longdan or

Longdan International:

Zhilin Zhang

No. 1, 2nd Floor

308 Qing Tai Road

Hanyang, Wuhan, Hubei

People’s Republic of China




or to such other address or to such other person or entity as any party shall
designate to the other in writing for such purposes in the manner hereinabove
set forth.




9.02

Entire Agreement.  This Agreement sets forth all the promises, covenants,
agreements, conditions and understandings between the parties hereto as to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements or conditions, expressed or implied, oral or
written, except as herein contained.




9.03

Amendment.  The parties hereby irrevocably agree that no attempted amendment,
modification, termination, discharge or change (collectively, “Amendment”) of
this Agreement shall be valid and effective, unless the parties shall
unanimously agree in writing to such Amendment.




9.04

No Waiver.  No waiver of any provision of this Agreement shall be effective
unless it is in writing and signed by the party against whom it is asserted, and
any such written waiver shall only be applicable to the specific instance to
which it relates and shall not be deemed to be a continuing or future waiver.




9.05

Successors and Assigns.  This Agreement and any Amendments hereto shall be
binding upon and, to the extent expressly permitted by the provisions hereof,
shall inure to the benefit of the parties, their respective heirs, legal
representatives, successors and assigns.




9.06

Governing Law; Venue.  This Agreement shall be construed in accordance with the
laws of the State of Florida, without regard to its conflict of law principles,
and venue for any proceeding arising between the parties in any manner
pertaining or related to this Agreement shall, to the extent permitted by law,
be held in Broward County, Florida.




9.07

Further Assurances.  The parties hereto will execute and deliver such further
acts and things as may be reasonably required to carry out the intent and
purpose of this Agreement.




9.08

Attorney Fees.  If any party hereto is required to engage in litigation or other
legal proceeding against any other party hereto, either as plaintiff or as
defendant, in order to enforce or defend any rights under this Agreement, and
such process results in a final judgment or ruling in favor of such party
(“Prevailing Party”), the party against whom said final judgment or ruling is
obtained shall reimburse the Prevailing Party for





FTL:2072152:7

15










all direct, indirect or incidental expenses incurred, including, but not limited
to, all attorneys’ fees, including paralegal fees, court costs and other
expenses incurred throughout all negotiations, proceedings, trials or appeals
undertaken in order to enforce the Prevailing Party’s rights hereunder.




9.09

Conflict Waiver.  The parties hereby acknowledge and agree that:  (i) the law
firm of Ruden, McClosky, Smith, Schuster & Russell, P.A. (“Firm”) has
represented All-State in the preparation of this Agreement and may hereafter
represent All-State in other matters; (ii) the Firm also represents All-State in
other unrelated matters and may continue to do so in the future; and (iii)
Longdan and Longdan International have sought such independent counsel as it
deemed necessary before entering into this Agreement.




9.10

Construction.  Every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party hereto.  This Agreement shall not be construed against either party by
virtue of a party being deemed the Agreement’s drafter.  The headings of the
various sections of this Agreement are intended solely for convenience of
reference, and shall not be deemed or construed to explain, define, limit,
modify or place any construction upon the provisions hereof.  Wherever the
context requires, any noun or pronoun used herein may be deemed to mean the
corresponding masculine, feminine or neuter in form thereof and the singular
form of any nouns and pronouns herein may be deemed to mean the corresponding
plural and vice versa as the case may require.




9.11

Counterparts.  This Agreement and any Amendments may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together will constitute one and the same instrument.  Facsimile copies of
signatures may be treated as original signatures for all purposes.




9.12

Provisions Severable.  This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations of the jurisdictions in which the parties do business.  If
any provision of this Agreement, or the application thereof to any person or
entity or circumstance shall, for any reason or to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to other persons or entities or circumstances shall not be affected
thereby, but rather shall remain in full force and effect, and be construed and
enforced to the greatest extent permitted by law as if such invalid or
unenforceable provision(s) were omitted.




9.13

Press Releases.  The parties hereto will consult and cooperate in the issuance,
form, content and timing of any press releases issued in connection with the
transactions contemplated by this Agreement.







[THIS SPACE INTENTIONALLY LEFT BLANK]





FTL:2072152:7

16










IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
on the day and year first above written.




ALL-STATE PROPERTIES L.P.







                                                                        By:/s/

Stanley R. Rosenthal

Name:

Stanley R. Rosenthal

Title:   General Partner







HUBEI LONGDAN (DELAWARE), INC.




                                                                        By:/s/

Stanley R. Rosenthal

Name:

Stanley R. Rosenthal

Title:   General Partner










HUBEI LONGDAN BIOLOGICAL MEDICINE TECHNOLOGY CO., LTD.







By:  /s/Zhilin Zhang

Name:  Zhilin Zhang

Title:   Chairman







LONGDAN INTERNATIONAL INC.




By:  /s/Zhilin Zhang

Name:  Zhilin Zhang

Title:   Chairman





FTL:2072152:7

17










Exhibit A




CERTIFICATE OF CONVERSION

FROM A LIMITED PARTNERSHIP

TO

A CORPORATION




This Certificate of Conversion from a Limited Partnership to a Corporation
(“Certificate of Conversion”) is being duly executed and filed by the
undersigned, as its sole general partner, to convert All-State Properties L.P.,
a Delaware limited partnership (the “Limited Partnership”), to Longdan
International Holding, Inc., a Delaware corporation (the “Corporation”),
pursuant to Section 265 of the Delaware General Corporation Law.




1.

The date on which the Limited Partnership was formed was April 27, 1984.




2.

The jurisdiction in which the Limited Partnership was formed is Delaware.




3.

The name of the Limited Partnership immediately prior to filing this Certificate
of   Conversion was All-State Properties L.P.




4.

The name of the Corporation as set forth in the Certificate of Incorporation is

Longdan International Holdings, Inc.




IN WITNESS WHEREOF, the undersigned has executed this Certificate of Conversion
as of the __ day of__________, 2007.




ALL-STATE PROPERTIES L.P.







By:_________________________________

      Stanley R. Rosenthal, General Partner











FTL:2072152:7

Exhibit A-1










Exhibit B




CERTIFICATE OF INCORPORATION FOR

LONGDAN INTERNATIONAL HOLDING, INC.







The undersigned, a natural person, for the purposes of forming a corporation
under the laws of the State of Delaware, does make, file and record this
Certificate of Incorporation, and does certify that:




FIRST:  The name of the corporation is Longdan International Holding, Inc. (the
“Corporation”).




SECOND:  The address of the Corporation’s registered office in the State of
Delaware is 160 Greentree Drive, Suite 101, Dover, Delaware, County of Kent,
19904.  The name of the Corporation’s registered agent at such address is
National Registered Agents, Inc.




THIRD:  The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law of the State of Delaware.




FOURTH: The total number of shares of stock which the Corporation shall have
authority to issue is Twenty Six Million One Hundred Seventy Five Thousand
(26,175,000) shares, par value $.001 per share, comprised of One Hundred Seventy
Five Thousand (175,000) shares of Series A Common Stock, Ten Million
(10,000,000) shares of Series B Common Stock, Fifteen Million (15,000,000)
shares of Series C Common Stock and One Million (1,000,000) shares of
undesignated Preferred Stock.  Series A Common Stock, Series B Common Stock and
Series C Common Stock are collectively referred to herein as “Common Stock.”




The relative rights, preferences and limitations of the shares of each Series of
Common Stock are identical and entitle the holders thereof to the same rights
and privileges except as follows:

A.

Common Stock.

1.

Series A Common Stock

(a)

Voting.  Each holder of Series A Common Stock registered on the books of the
Corporation shall be entitled to ten (10) votes per share on all matters
submitted to stockholders.




(b)

Conversion.  Each holder of Series A Common Stock shall have the right at any
time and from time to time to convert in whole or part shares of Series A Common
Stock held by such holder into shares of





FTL:2072152:7

Exhibit B-1










Series B Common Stock at the rate of one share of Series A Common Stock for one
share of Series B Common Stock.




2.

Series B Common Stock

(a)

Voting.  Each holder of Series B Common Stock registered on the books of the
Corporation shall be entitled to one (1) vote per share on all matters submitted
to stockholders.




(b)

Conversion.  The Series B Common Stock does not have any conversion rights.




3.

Series C Common Stock




(a)

Voting.  Each holder of Series C Common Stock registered on the books of the
Corporation shall be entitled to one tenth (0.1) vote per share on all matters
submitted to stockholders.




(b)

Conversion.  Each holder of Series C Common Stock shall have the right at any
time and from time to time to convert in whole or part shares of Series C Common
Stock held by such holder into shares of Series B Common Stock at the rate of
one share of Series B Common Stock for ten shares of Series C Common Stock.




B.

Dividends.  Subject to the rights of holders of all classes of stock which by
their terms have priority as to dividends, the holders of Common Stock shall be
entitled to receive dividends, when and as declared by the Board of Directors,
and paid from such assets of the Corporation as may be legally available for
such payment; provided, however, that shares of Series C Common Stock shall
receive dividends on an “as if converted” basis.




C.

Liquidation.  The holders of the Common Stock shall receive a pro rata portion
of any assets remaining after distribution of assets to the holders of all
classes of stock which by their terms have priority as to liquidation; provided,
however, that shares of Series C Common Stock shall receive distributions in
liquidation on an “as if converted” basis.




FIFTH:  The name and mailing address of the incorporator are as follows:








FTL:2072152:7

Exhibit B-2










NAME:

MAILING ADDRESS




Stanley R. Rosenthal

5500 NW 69th Avenue

Lauderhill, Florida 33319




SIXTH:  The Corporation is to have perpetual existence.




SEVENTH:  In furtherance and not in limitation of the powers conferred by
statute, the board of directors is expressly authorized to make, repeal, alter,
amend or rescind any or all of the Bylaws, and to adopt any new Bylaws, of the
Corporation.




            EIGHTH:  A director of the Corporation shall not be personally
liable to the Corporation or its stockholders for monetary damages for breach of
fiduciary duty as a director, except for liability (i) for any breach of the
director’s duty of loyalty to the Corporation or its stockholders, (ii) for acts
or omissions not in good faith or for which involve intentional misconduct or a
knowing violation of law, (iii) under Section 174 of the Delaware General
Corporation Law, or (iv) for any transaction from which the director derived any
improper personal benefit.  If the Delaware General Corporation Law is amended
after approval by the stockholders of this Article to authorize corporation
action further eliminating or limiting personal liability of directors then the
liability of a director of the Corporation shall be eliminated or limited to the
fullest extent permitted by the Delaware General Corporation Law so amended.




NINTH:  To the fullest extent permitted by applicable law, the Corporation is
also authorized to provide indemnification of (and advancement of expenses to)
such agents (and other persons to which Delaware law permits the Corporation to
provide indemnification) through Bylaw provisions, agreements with such other
agents or other persons, vote of stockholders or disinterested directors or
otherwise, in excess of the indemnification and advancement otherwise permitted
by Section 145 of the General Corporation Law of the State of Delaware, subject
only to limits created by applicable Delaware law (statutory or non-statutory),
with respect to actions for breach of duty to the Corporation, its stockholders,
and others.




Any repeal or modification of any of the foregoing provisions of this Article 9
shall not adversely affect any right or protection of a director, officer, agent
or other person existing at the time of, or increase the liability of any
director of the Corporation with respect to any acts or omissions of such
director, officer or agent occurring prior to such repeal or modification.




TENTH:  The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Certificate of Incorporation, in the manner now or
hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.








FTL:2072152:7

Exhibit B-3










The undersigned incorporator has executed this Certificate of Incorporation as
of the __ day of March, 2007.




/s/ Stanley R. Rosenthal

 

Stanley R. Rosenthal, Incorporator





FTL:2072152:7

Exhibit B-4










Exhibit  C




CERTIFICATE OF INCORPORATION

OF

HUBEI LONGDAN (DELAWARE), INC.




The undersigned, a natural person, for the purposes of forming a corporation
under the laws of the State of Delaware, does make, file and record this
Certificate of Incorporation, and does certify that:




FIRST:  The name of the corporation is Hubei Longdan (Delaware), Inc. (the
“Corporation”).




SECOND:  The address of the Corporation’s registered office in the State of
Delaware is 160 Greentree Drive, Suite 101, Dover, Delaware, County of Kent,
19904.  The name of the Corporation’s registered agent at such address is
National Registered Agents, Inc.




THIRD:  The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law of the State of Delaware.




FOURTH: The total number of shares of stock which the Corporation shall have
authority to issue is 1,000 shares, $.001 par value per share, all of which are
the same class and all of which are designated as common shares.




FIFTH:  The name and mailing address of the incorporator are as follows:




NAME:

MAILING ADDRESS




Stanley R. Rosenthal

5500 N.W. 69th Avenue

Lauderhill, FL  33319




SIXTH:  The Corporation is to have perpetual existence.




SEVENTH:  In furtherance and not in limitation of the powers conferred by
statute, the board of directors is expressly authorized to make, repeal, alter,
amend or rescind any or all of the Bylaws, and to adopt any new Bylaws, of the
Corporation.




EIGHTH:  A director of the Corporation shall not be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for liability (i) for any breach of the director’s
duty of loyalty to the Corporation or its stockholders, (ii) for acts or
omissions not in good faith or for which involve intentional misconduct or a
knowing violation of law, (iii) under Section 174 of the Delaware General
Corporation Law, or (iv) for any transaction from which the director derived any
improper personal benefit.  If the Delaware General Corporation





FTL:2072152:7

Exhibit C-1










Law is amended after approval by the stockholders of this Article to authorize
corporation action further eliminating or limiting personal liability of
directors then the

liability of a director of the Corporation shall be eliminated or limited to the
fullest extent permitted by the Delaware General Corporation Law so amended.




NINTH:  To the fullest extent permitted by applicable law, the Corporation is
also authorized to provide indemnification of (and advancement of expenses to)
such agents (and other persons to which Delaware law permits the Corporation to
provide indemnification) through Bylaw provisions, agreements with such other
agents or other persons, vote of stockholders or disinterested directors or
otherwise, in excess of the indemnification and advancement otherwise permitted
by Section 145 of the General Corporation Law of the State of Delaware, subject
only to limits created by applicable Delaware law (statutory or non-statutory),
with respect to actions for breach of duty to the Corporation, its stockholders,
and others.




Any repeal or modification of any of the foregoing provisions of this Article 9
shall not adversely affect any right or protection of a director, officer, agent
or other person existing at the time of, or increase the liability of any
director of the Corporation with respect to any acts or omissions of such
director, officer or agent occurring prior to such repeal or modification.




TENTH:  The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Certificate of Incorporation, in the manner now or
hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.




The undersigned incorporator has executed this Certificate of Incorporation as
of the 14th day of March, 2007.




/s/ Stanley R. Rosenthal

 

Stanley R. Rosenthal, Incorporator














FTL:2072152:7

Exhibit C-2










Exhibit D




CERTIFICATE OF MERGER

OF

LONGDAN INTERNATIONAL INC.

(a Nevis corporation)

WITH AND INTO

HUBEI LONGDAN (DELAWARE), INC.

(a Delaware corporation)




It is hereby certified that:




1.  The constituent business corporations participating in the merger certified
herein are:




i.

Longdan International Inc., which is incorporated under the laws of the
jurisdiction of Nevis (the “Terminating Corporation”); and




ii.

Hubei Longdan (Delaware), Inc., which is incorporated under the laws of the
State of Delaware (the “Surviving Corporation”).




2.

The Plan of Merger has been approved, adopted, certified, executed, and
acknowledged by each of the aforesaid constituent corporations in accordance
with the provisions of subsection (c) of Section 252 of the Delaware General
Corporation Law, to wit, by the Terminating Corporation in accordance with the
laws of the jurisdiction of its incorporation and by the Surviving Corporation
in the manner as is provided in Section 251 of the Delaware General Corporation
Law.




3.

The name of the surviving corporation in the merger herein certified is Hubei
Longdan, Inc., which will continue its existence as said Surviving Corporation
under its present name upon the effective date of said merger pursuant to the
provisions of the Delaware General Corporation Law.




4.

The Certificate of Incorporation of Hubei Longdan (Delaware), Inc., as now in
force and effect shall continue to be the Certificate of Incorporation of the
Surviving Corporation until amended and changed pursuant to the provisions of
the Delaware General Corporation Laws.




5.

The Plan of Merger between the aforesaid constituent corporations is on file at
the principal place of business of the aforesaid Surviving Corporation, the
address of which is No. 1, 2nd Floor, 308 Qing Tai Road, Hanyang, Wuhan, Hubei.




6.

A copy of the aforesaid Plan of Merger will be furnished by the Surviving
Corporation, on request, and without cost, to any stockholder of each of the
aforesaid constituent corporations.








FTL:2072152:7

Exhibit D-1










7.

The authorized capital stock of the Terminating Corporation consists of
51,547,748 shares, comprised of 175,000 Class A shares, 2,220,899 Class B shares
and 49,151,849 Class C shares, each of which have a par value of U.S. $.001 per
share.




Executed on this __ day of __________, 2007




HUBEI LONGDAN (DELAWARE), INC., a Delaware corporation




By:____________________________

      Stanley R. Rosenthal, its President











FTL:2072152:7

Exhibit D-2










Schedule 1




CONVERSION FORMULA










All-State’s limited partners will receive one (1) share of Series B Common Stock
of LIH for each 8.1 limited partnership units of All-State held, rounded upwards
to the nearest whole share of Series B Common Stock.  By way of example, a
holder of one hundred (100) limited partnership units would receive thirteen
(13) shares of Series B Common Stock.




The conversion formula will be subject to adjustment to take into account any
changes in the total number of limited partnership units outstanding so that in
any event the total equals approximately eleven percent (11%) of the total
Common Stock of LIH on an as if converted basis at the Merger Effective Time.

 





FTL:2072152:7

Schedule 1-1










Schedule 2




DIRECTORS AND OFFICERS OF

HUBEI LONGDAN (DELAWARE), INC.

(Surviving Company)







Directors




Zhilin Zhang

Hua Zhang

Bing Hu

Chun Li

Jinzhong Yu




Officers




Zhilin Zhang – President

Hanping Xu – Chief Financial Officer














FTL:2072152:7

Schedule 2-1










Schedule 3




MERGER FORMULA







Shares of the capital stock of Longdan International will be converted into
shares of LIH on the following basis:




Each share of Series A common stock of Longdan International will be converted
into one (1) share of Series A Common of LIH




Each share of Series B common stock of Longdan International will be converted
into one (1) share of Series B Common of LIH




Each two and five hundred fifteenth ten thousandth (2.0515) shares of Series C
common Stock of Londan International will be converted into one (1) share of
Series C Common of LIH




At the Merger Effective Time, the issued and outstanding capital stock of LIH
will be 16,126,824 shares comprised as follows:




175,000 shares of Series A Common




1,922,016 shares of Series B Common




14,029,808 shares of Series C Common




As set forth in the Certificate of Incorporation of LIH,




·

the Series A Common will have ten (10) votes for each share and shall be
convertible into shares of Series B Common on a one for one basis at any time at
the election of the holder

·

the Series B Common will have one (1) vote for each share

·

the Series C Common will have one tenth (0.1) vote for each share and shall be
convertible into shares of Series B Common on the basis of ten (10) shares of
Series C Common for each one (1) share of Series B Common; in addition, each
share of Series C Common will receive dividends and distributions, as well as in
the event of liquidation, on an “as if converted” basis.




The shares of each series of Common Stock will vote together as one group and
shall be entitled to an equal portion of any dividend or distribution and shall
be equal in priority as to payment of any dividends or other distributions by
LIH, as well as in the event of liquidation.




 





FTL:2072152:7

Schedule 3-1










Schedule 4




MANAGEMENT OF LIH POST-CLOSING







Directors




Zhilin Zhang

Hua Zhang

Bing Hu

Chun Li

Jinzhong Yu




Officers




Zhilin Zhang – President

Hanping Xu – Chief Financial Officer





FTL:2072152:7

Schedule 4-1










Schedule 5




LONGDAN SUBSIDIARIES







Name

Ownership Interest

Huiyuan Investment Co., Ltd.

100% (direct)

Hubei Fuhua Medicine Co.

90% (indirect); owned by Isy Huiyuan Investment Co. Ltd.







`





FTL:2072152:7

Schedule 5-1










Schedule 6




VARIABLE INTEREST ENTITY AGREEMENTS







   See  following : Exhibit  Index  




 Exhibit No.

     Description of Document




 EX-10.2

                         Consult Agreement

 EX-10.3

                         Operating Agreement

 EX-10.4

                         Equity Pledge Agreement

 EX-10.5

                         Option Agreement

 EX-10.6

                         Proxy Agreement








FTL:2072152:7

Schedule 6-1


